             Case 5:20-cv-00535-R Document 13 Filed 09/18/20 Page 1 of 3




                       THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

    BAMI MORENO,                                        )
                                                        )
                          Petitioner,                   )
                                                        )
v.                                                      )             CIV-20-535-R
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                          Respondent.                   )

                                                   ORDER

        Before the Court is a “Writ of Mandamus to Compel the Court Reporter’s Back-up

Audiotapes to be Placed in the Record Pursuant to 28 U.S.C. § 753(b).” (Doc. No. 1). The

Court hereby DENIES the Writ.1

        A writ of mandamus is a “drastic remedy, and is to be invoked only in extraordinary

circumstances.” In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1186 (10th Cir. 2009)

(internal quotations and citation omitted). Petitioner must establish three elements before

the Court may grant a writ of mandamus:

        1.       There must be no other adequate means to attain relief.
        2.       The petitioner must show that his right to a writ of mandamus is “clear
                 and indisputable.”
        3.       The issuing court “must be satisfied that the writ is appropriate under
                 the circumstances.”

Id. at 1187. Petitioner here cannot establish that his right to a writ is clear and undisputable,

because the recordings in this case are not a record to which Mr. Moreno is entitled.


1
  Mr. Marino names the opposing party as the United States of America; however, as set forth herein, it is apparent
that the court reporter is the party to whom any writ, if appropriate, would be directed. The failure to name the
appropriate party does not impact the outcome, because the petition lacks merit.
           Case 5:20-cv-00535-R Document 13 Filed 09/18/20 Page 2 of 3




       The Court Reporter Act requires a verbatim recording of “all proceedings in

criminal cases had in open court.” 28 U.S.C. § 753(b) (2012). “The public, including the

parties to a suit, have a right of access to the records of a judicial proceeding.” Smith v.

U.S. Dist. Court Officers, 203 F.3d 440, 441 (7th Cir. 2000). Accordingly, a defendant has

the right to access a tape that is an original record of the proceeding. Id. at 442. However,

“audiotapes that merely back up the court reporter's stenographic record” are the “personal

property of the reporter” and are not “judicial records, unless some reason is shown to

distrust the accuracy of the stenographic transcript.” Id. see also United States v. Davis,

648 F. App'x 295, 297 (4th Cir. 2016). Furthermore, according to the Guide to Judiciary

Policies and Procedures, Vol. VI, § 510.40.10(c)(1):

       Backup recordings made by court reporters for their own convenience and
       not otherwise required by 28 U.S.C. § 753 are the personal property of the
       court reporter.

“There is no public entitlement to these recordings, or to backup recordings made for the

convenience of the court, with the exception of recordings of arraignments, changes of

plea, and sentencings filed with the clerk of court, which are covered above in

§ 510.40.10(b).” Id. § 510.40.10(c)(2). Finally, although Defendant contends he recalls

certain exchanges with the prosecutor during his cross-examination at trial, the court

reporter in this case certified the transcripts as accurate. A transcript in any case bearing a

certification by the court reporter is “prima facie a correct statement of the testimony taken

and proceedings had.” 28 U.S.C. § 753(b), see also United States v. Benchick, No. 13-

20453, 2017 WL 4161106, at *2 (E.D. Mich. Sept. 20, 2017). Defendant’s self-serving

statements and the statements set forth in the joint affidavit of his parents are insufficient

                                              2
           Case 5:20-cv-00535-R Document 13 Filed 09/18/20 Page 3 of 3




to establish distrust in the accuracy of the transcript, especially in light of the fact that the

trial in this matter concluded more than seven years ago.

       For the reasons set forth herein, the Petition for Writ of Mandamus is DENIED.

       IT IS SO ORDERED this 18th day of September 2020.




                                               3
